          Case 1:19-cr-00067-PGG Document 98 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-                                           ORDER

CHRISTOPHER HAMMATT,                                         19 Cr. 67 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

October 15, 2020, is adjourned to October 30, 2020 at 10:00 a.m. as to Defendant Christopher

Hammatt, and that the deadline for pre-trial motions is adjourned to October 29, 2020 as to

Defendant Christopher Hammatt.

               Upon the application of Defendant Christopher Hammatt, by and through his

attorney Donald duBoulay, and with the consent of the United States of America, by and through

its counsel, Assistant United States Attorney Nicholas Chiuchiolo, it is further ORDERED that

the time from October 15, 2020 through October 30, 2020 is excluded under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice served by the

granting of this continuance outweigh the interest of the public and Defendant Christopher

Hammatt in a speedy trial, because it will permit the parties to continue their discussions

regarding a pretrial disposition.

Dated: New York, New York
       October 14, 2020
                                              .
